                                Case 8:19-cv-01604-PX Document 1-1 Filed 05/31/19 Page 1 of 2
                                                        Exhibit A to the Complaint
Location: Gaithersburg, MD                                                                            IP Address: 108.28.169.196
Total Works Infringed: 33                                                                             ISP: Verizon Fios
 Work        Hash                                        UTC               Site          Published        Registered       Registration
 1           C292EE73436F8751B8EB80362F5BBD66383D9403    03/24/2019        Blacked       09/22/2018       11/01/2018       PA0002143419
                                                         15:30:07
 2           01E2D63737795C42DECBE70A01357A537DE58F3F    11/08/2018        Blacked Raw   11/03/2018       12/10/2018       PA0002145823
                                                         02:32:40
 3           0337F841CFA3247F1F29D4A4D2230A831D4653FB    03/01/2019        Blacked       02/24/2019       03/31/2019       PA0002163974
                                                         02:06:56
 4           09B80D279E6C6F4707C3154F4FF8962C8E1EB221    12/29/2018        Vixen         12/10/2018       01/22/2019       PA0002149491
                                                         06:52:36
 5           0BB4D8BC5B32DE0785FCD7ED45CF25BE08806B87    12/04/2018        Vixen         03/10/2018       04/17/2018       PA0002116743
                                                         00:55:19
 6           10C508F4943DAF38DE525F5DB6428368CCC46C0B    11/28/2018        Tushy         11/21/2018       01/22/2019       PA0002149838
                                                         04:33:10
 7           13F39FB5BD9C230CB65950BE5F90A3C520C547BC    10/17/2018        Blacked Raw   10/14/2018       11/01/2018       PA0002143424
                                                         03:55:26
 8           1698C3F45784BDFB3DE7A8D9CA5526EAC970E326    12/29/2018        Vixen         12/15/2018       01/22/2019       PA0002147905
                                                         06:55:57
 9           28053CF7F0739BCDB8330945A8B7CE89C7034BA5    12/29/2018        Vixen         12/20/2018       01/22/2019       PA0002147683
                                                         06:54:51
 10          2944FE890189699C5EED0D07DA9F64572BB14DED    02/14/2019        Blacked       02/13/2019       03/11/2019       PA0002158597
                                                         01:06:50
 11          315FBC98FD8F7F4C5540B9E7A0B2C5DBF5397857    01/04/2019        Blacked Raw   01/02/2019       02/02/2019       PA0002155379
                                                         00:41:06
 12          3F1C2EC0604509E29EE888AE1376E2745E930AC0    10/13/2018        Blacked       10/12/2018       10/28/2018       PA0002130455
                                                         03:05:39
 13          3F31920A34DA2F0CA746F80BF7B721D16EF85592    03/13/2019        Blacked       03/11/2019       03/31/2019       PA0002163979
                                                         09:09:50
 14          579D4AA8DA1D6EF40E0B8A8E0FEAF3827040BC67    11/29/2018        Blacked Raw   11/28/2018       01/22/2019       PA0002149836
                                                         00:51:35
 15          61D30E20F7DEF71FB40DCBAEFD33AE77A7C4F503    11/04/2018        Vixen         10/06/2018       11/01/2018       PA0002141493
                                                         22:55:04
 16          6C0E4AF4755F7390B3BAAA5187651D8101530F4E    01/17/2019        Blacked       01/15/2019       02/02/2019       PA0002155371
                                                         04:04:03
 17          6FA4566EC402C31050150585E69956DCAAA54528    03/01/2019        Blacked Raw   02/26/2019       03/31/2019       PA0002163980
                                                         02:08:34
                         Case 8:19-cv-01604-PX Document 1-1 Filed 05/31/19 Page 2 of 2
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     771372AAF508645C00CA529EB97FA79AEB9D0A73 10/25/2018   Blacked Raw   10/24/2018   11/25/2018   PA0002137640
                                                14:47:06
19     815CE21B2D5205ED568784E2AE679CA4F4145010 03/02/2019   Blacked       03/01/2019   03/31/2019   PA0002163976
                                                03:21:41
20     84FEB874319728389ACFBDD9188FDBF6C57DA75C 12/26/2018   Vixen         12/25/2018   01/22/2019   PA0002147901
                                                05:27:02
21     9072D152F29FABC6371A6A4734E391D76AC3E3BD 11/09/2018   Blacked Raw   11/08/2018   12/10/2018   PA0002145833
                                                16:03:10
22     9D1FBD18346BDD1936023445AE2B196D713CEE1C 12/29/2018   Vixen         12/05/2018   12/18/2018   PA0002141920
                                                06:52:26
23     A0E90391364126A7E404FA45243F82B77BB01EF2 11/28/2018   Blacked       11/26/2018   12/18/2018   PA0002141922
                                                04:34:06
24     A15FC99B9F8ABCFDEFD64D9D4C54B77F20540AB7 03/27/2019   Blacked Raw   03/23/2019   04/08/2019   PA0002164877
                                                00:48:00
25     A2AADDBA9FF254421A116F968C6A6519F2B6EC67 03/08/2019   Blacked       03/06/2019   03/31/2019   PA0002163978
                                                02:16:32
26     A913010CC1A52DF3AC722D912B514555FDAD4B64 11/22/2018   Blacked Raw   11/21/2018   12/18/2018   PA0002141915
                                                11:40:53
27     ACFD047DC236DE0F4EA9A6467EA2B0228A9261A2 01/15/2019   Blacked Raw   01/12/2019   02/02/2019   PA0002155388
                                                04:05:04
28     C0D1F674E24C21DE90893C4FA000A01A0082788B 01/09/2019   Blacked Raw   01/07/2019   02/02/2019   PA0002155390
                                                02:09:31
29     CC07DA27361BB18CE071B371175D7F71F0C48572 11/05/2018   Tushy         09/28/2018   10/16/2018   PA0002127781
                                                06:14:12
30     D0263B78828D41B81E6499B2FD2E5E8D368D2573 12/22/2018   Blacked       12/20/2018   02/02/2019   PA0002154970
                                                07:08:37
31     D90329548E4E4A42E96AC7F3EF4CDDFF8C2A56ED 03/20/2019   Blacked Raw   03/18/2019   04/08/2019   PA0002164883
                                                23:49:30
32     E0928A2FA1BD97DDF78F32C0C50699FC62269A25 11/15/2018   Blacked       11/06/2018   11/25/2018   PA0002136603
                                                22:29:05
33     FC30369906AF7DDC245A4182EB560E8EF19CB482 11/05/2018   Vixen         10/01/2018   11/01/2018   PA0002143421
                                                05:35:51
